       Case 1:20-cv-04904-PAE-JLC Document 25 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


EDWIN RAMOS, et al.,

                                       Plaintiffs,                 20 Civ. 4904 (PAE) (JLC)
                        -v-
                                                                            ORDER
 GUABA DELI GROCERY CORP., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       By separate order issued today, the Court has amended its referral of this case to the Hon.

James L. Cott, Magistrate Judge, to include a referral for a report and recommendation on

plaintiffs’ proposed summary judgment motion. The Court accordingly directs plaintiffs to

address their letter for a pre-motion conference to Judge Cott.

       The Clerk of Court is respectfully directed to terminate the motion pending at docket 23.



       SO ORDERED.

                                                             
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: February 18, 2021
       New York, New York
